Citation Nr: 1411433	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  07-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for residuals of a fractured rib.

3.  Entitlement to service connection for residuals of a concussion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was previously before the Board in October 2009, February 2012, and May 2013, and remanded on each occasion to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development actions could be undertaken.  Following the AMC's efforts to complete the actions sought by the Board through its most recent remand, the case has been returned to the Board for further review.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran currently has arthritis of the back; arthritis was not manifested in service or within the first postservice year; no associated initial injury was incurred during a period of qualifying service.

2.  The Veteran does not have a current diagnosis for residuals of a fractured rib.
 
3.  The Veteran does not have a current diagnosis for residuals of a concussion. 


CONCLUSIONS OF LAW

1.  Service connection for arthritis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for residuals of a fractured rib is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Service connection for residuals of a concussion is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that a VCAA letter dated in June 2005 informed the Veteran of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status, 2) existence of a disability, 3) a connection between the Veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in March and June of 2006 gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  VCAA letters to the Veteran were provided in June 2005 and March 2006, prior to the initial unfavorable decision in May 2006.  

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Though previous VA examinations were ordered for a left leg disability, the Veteran has not been afforded any examinations in conjunction with his present claims.  VA must provide an examination to secure a medical nexus opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For reasons discussed below, the Board finds that there is no competent evidence of a current diagnosis for either residuals of a fractured rib or residuals of a concussion, and that the preponderance of the evidence weighs against a finding that an event, injury or disease underlying the claimed disabilities occurred during a qualifying period of service.  Therefore, he is not entitled to an examination under McLendon.  Id.

The Board also acknowledges that the claims file does not include service records verifying the details of the Veteran's service at the time of a December 1972 automobile accident during which he claims he incurred the underlying injuries for the disabilities on appeal.  However, the RO has issued a formal finding of unavailability documenting its attempts to secure such records from the Defense Finance and Accounting Service (DFAS), the Alabama Army National Guard, and the Federal Records Center.  Prior inquiries were also made to the National Guard Bureau Army Comptroller Directorate Financial Services Center.  Negative responses from all sources are of record.  Moreover, though the DFAS response indicated that the inquiry it received was missing a Chronological Statement of Retirement Points, the Board notes that the RO subsequently contacted the Veteran to obtain additional information in his possession.  The Veteran, in a December 2013 letter, indicated he had no additional evidence to submit, and agreed that all avenues have been exhausted.  Notably, the DFAS response indicated that a Chronological Statement of Retirement Points should be included if seeking correction to Retirement Points, but made no mention of its relevance to securing the records sought for the period in question.  Therefore, the Board finds that VA has exhausted all avenues in attempting to secure records verifying the Veteran's service during the accident in question. 

Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and that no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

The Veteran contends that he injured his ribs, head, and back during a December 1972 automobile accident.  He reported in a June 1979 claim for service connection that he was "on his way home at the time of the accident."  In March 1980, the Veteran claimed he re-enlisted in 1973, and was discharged in July 1974.

As indicated above, service personnel records verifying the details of his service during the time of the claimed accident are unavailable for review.  Service treatment records contain no complaints, treatment, or diagnosis for rib, head, or back injuries.  The associated systems and areas were noted normal upon both enlistment and separation examination.

Records from Dr. L.M., M.D., at Russell Hospital in Alexander City, Alabama indicate the Veteran was involved in an automobile accident in December 1972, resulting in a cerebral concussion with contusion of the brain.  In January and March of 1973, he returned to Russell Hospital and was diagnosed with "status post cerebral concussion and cerebral contusion causing headache," and "fracture of dorsal vertebrae 5, 6, 7, 8, and 9."  In a subsequent April 1973 visit, Dr. L.M. indicated his back injury was also sustained during the December 1973 accident, and diagnosed him with "status post cerebral concussion" and "status post fracture of the dorsal vertebrae of 5, 6, 7, and 8."  On June 1973 evaluation, Dr. L.M. noted no residuals associated with the injuries sustained in December 1972.  In December 1973, the Veteran was diagnosed with "status post fracture of dorsal vertebrae 5, 6, 7, and 8."

June 1979 treatment records from the Baptist Medical Center indicate the Veteran sustained compression fractures of the thoracic and lumbar vertebrae during an auto accident in 1972.  

In his May 2005 claim for service connection, the Veteran stated that he was waiting to begin his reserve obligation with the Alabama National Guard when the accident occurred.  

September 2004 x-rays from Russell Medical Center found a sharp gibbous angulation in the mid-thoracic spine, deemed as due to either congenital variation or distant severe injury.  Private x-rays in August 1998 showed anterior wedging of a mid-thoracic vertebral body, with an otherwise normal chest.

In June 2005, the Veteran stated that, after discharge, he was told he had to wait to begin his reserve obligation.  In March 2006, the Veteran stated he was assigned to a reserve unit (the 214th military police company) when he was discharged in February 1972, but that the accident occurred while he was waiting to join the unit, and thereafter he never actually joined.  In his May 2007 substantive appeal, he stated the accident occurred "while going to the reserve unit in...Alexander City, [Alabama]."  He also noted that he never re-enlisted and "could not go active," and therefore there would be no STRs.  Thereafter, at his September 2008 hearing, he indicated he had already joined the National Guard and was waiting for an open position when the accident occurred.

A September 2008 opinion from Dr. S.S., M.D. diagnosed the Veteran with degenerative disc disease (DDD) affecting the back, and found the "[i]nitial injury was related to duties performed as a military officer several years ago."  

Arthritis of the back

It is not in dispute that the Veteran has a current diagnosis of arthritis of the back, as indicated by the September 2008 letter from Dr. S.S.  However, in order to substantiate his claim, the Veteran must still prove that such disability either first manifested during a period of qualifying service, or that it is otherwise related to an injury incurred during a period of qualifying service.  STRs are silent as to any back injuries or treatment, and include no diagnoses for arthritis.  Postservice treatment records do not show that arthritis manifested within the first postservice year.  Therefore, service connection is not warranted either directly on the basis that arthritis first manifested during service and has persisted, or on a presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307.

In addition, though the record reflects the Veteran sustained fractures to his dorsal spine as a result of the December 1972 accident, the Board finds that the evidence does not establish that such injuries occurred during a period of qualifying service.  To that end, the Board acknowledges that the Veteran's lay statements must be appropriately weighed given the unavailability of service records for that period.  However, the Board notes that his statements regarding the circumstances of his accident have been inconsistent.  With his original claim, he indicated he was on his way home at the time of the accident.  Thereafter, he indicated that he was told to wait to begin his reserve obligation with the National Guard.  Then, in a separate statement, he clarified that he was assigned a reserve unit immediately upon separation in February 1972, but never joined the unit because the accident happened in the interim.  Later, he reported the accident happened while he was on his way to the reserve unit.  Then, at the September 2008 hearing, he indicated he had already joined the National Guard, and was on his way back home when the accident occurred.

These inconsistencies tend to detract from the credibility of the Veteran's lay statements regarding the circumstances of his accident.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, facial plausibility of the testimony, and the consistency of the witness testimony).  Notably, the Veteran has also never claimed that the accident occurred while he was on a period of active duty, ACDUTRA, or INACDUTRA.  The Board also notes the Veteran's admission in his May 2007 substantive appeal that he never re-enlisted, and "could not go active."  Moreover, STRs are silent as to any injuries or treatment associated with a back disability during his full time active duty service.  In light of the above, the Board finds that the preponderance of the evidence weighs against finding that the accident and the resultant injuries occurred during a qualifying period of service.  See 38 C.F.R. § 3.6.  Therefore, the threshold requirement of in-service incurrence is not met, and service connection is therefore not warranted.  

The Board acknowledges that Dr. S.S.'s September 2008 letter provided a medical opinion which relates his current back arthritis to his service.  However, the opinion refers vaguely to "duties performed as a military officer," and fails to indicate a specific injury, incident, or time frame.  The doctor offered no supporting rationale for the opinion, and did not demonstrate a familiarity with the Veteran's claims file or other medical history.  Therefore, the opinion is assigned little to no probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (noting that factors which contribute to the probative value of a medical opinion include access to the claims file as well as "factually accurate, fully articulated, sound reasoning" for conclusions given).  In any case, without establishing that the initial injury was incurred during a qualifying period of service, a nexus opinion relating such to his present arthritis is immaterial.

Residuals of fractured ribs

A review of the record shows no medical evidence of a current diagnosis for residuals of a fractured rib.  Moreover, while he claims sustaining all underlying injuries in a December 1972 accident, there is no indication in the original hospitalization records immediately following the accident that such an injury occurred at that time.  The only favorable evidence of record is the Veteran's own statements.  However, diagnosis of residuals of a fractured rib is a medical question requiring expertise beyond the competency of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (explaining that lay persons are only competent to identify simple conditions).  The Board also notes that chest x-rays from Russell Hospital shortly after the accident, which did not indicate any fractured ribs (but did show a fractured spine) are more probative of whether such injury occurred than the Veteran's lay statements.  Regardless, a lay statement endorsing a fractured rib in 1972 does not amount to a diagnosis of residuals of a fractured rib at present.  Absent any other medical evidence supporting the claim, service connection is not warranted, as there is no proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Residuals of a concussion

Hospitalization records immediately following the December 1972 accident confirm that the Veteran suffered a concussion at the time, and that he was thereafter diagnosed with status post cerebral concussion over the course of the following year.  However, there are no postservice treatment records indicating the Veteran has a present disability as a residual of his concussion in 1972.  Here, as above, the Veteran's own statements are the only corroborating evidence of such a disability.  Private treatment records do not show frequent or recurrent complaints that may be associated with his concussion.  As diagnosis of residuals of a concussion is a medical question beyond the scope of a lay person, the Board finds the Veteran's statements are not probative evidence of such.  Jandreau, 492 F.3d at 1377.  Therefore, service connection is again not warranted, as the evidence fails to show a present disability.  Id.

In addition, for reasons stated above, even assuming arguendo that the 1973 diagnoses for status post cerebral concussion could be considered a "present" disability, the evidence of record does not establish that the Veteran's December 1972 accident occurred during a qualifying period of service.  See 38 C.F.R. § 3.6.  STRs similarly included no treatment, complaint, or diagnoses associated with residuals of a concussion.  Therefore, service connection would still not be warranted, as the claimed disability did not manifest during service, nor did the initial injury occur during a qualifying period of service.

In conclusion, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has a current diagnosis for residuals of fractured ribs or for residuals of a concussion.  Even assuming, arguendo, that his 1973 diagnoses for status post cerebral concussion can be interpreted as evidence of a present disability, the preponderance of the evidence weighs against a finding that the December 1972 accident (to which he attributes his initial injuries for each claimed disability) occurred during a qualifying period of service.  As such, the Board also finds that the preponderance of the evidence weighs against a finding that his initial back injury was incurred during service.  The preponderance of the evidence also weighs against finding that back arthritis first manifested in service, or within the first postservice year.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  Accordingly, service connection is not warranted for any of the disabilities on appeal, and the appeals must be denied.  


ORDER

Service connection for residuals of fractured ribs is denied.

Service connection for residuals of a concussion is denied.

Service connection for arthritis (of the back) is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


